

THESE SECURITIES ARE NOT REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS, AND
MAY NOT BE OFFERED, OR SOLD, PLEDGED (EXCEPT A PLEDGE PURSUANT TO THE TERMS OF
WHICH ANY OFFER OR SALE UPON FORECLOSURE WOULD BE MADE IN A MANNER THAT WOULD
NOT VIOLATE THE REGISTRATION PROVISIONS OF FEDERAL OR STATE SECURITIES LAWS) OR
OTHERWISE DISTRIBUTED FOR VALUE, NOR MAY THESE SECURITIES BE TRANSFERRED ON THE
BOOKS OF THE COMPANY, WITHOUT OPINION OF COUNSEL, CONCURRED IN BY COUNSEL FOR
THE COMPANY, THAT NO VIOLATION OF SAID REGISTRATION PROVISIONS WOULD RESULT
THEREFROM.
 
SECOND AMENDED AND RESTATED
CONVERTIBLE PROMISSORY NOTE
 
$1,100,000.00
February 5, 2010
 
New York, New York



This Second Amended and Restated Convertible Promissory Note (this “Note”)
amends and restates in its entirety the Convertible Promissory Note dated May
13, 2009 (as amended on December 30, 2009, the “Original Note”), issued by
XShares Group, Inc., a Delaware corporation (the “Company”), made payable to the
order of MGT Capital Investments, Inc. (the “Holder”) in the original principal
amount of $1,100,000.00.  This Note is being amended in conjunction with the
amendment and restatement of that certain Convertible Promissory Note dated
August 7, 2009 (as amended on December 30, 2009, the “August Note”), for the
purpose of extending the maturity date of each such note.  In consideration of
amendment such notes, the Company and the Holder acknowledge and agree that the
conversion price of the Series B Preferred Stock on and after the date of this
Note is hereby automatically adjusted to provide that the number of shares of
Common Stock issued upon conversion of the Series B Preferred Stock (issued upon
full conversion of this Note and the August Note) shall equal (50%) percent of
the Corporation’s outstanding capital stock (including issued derivative
securities, as measured after the issuance thereof).  The Company and Holder
specifically intend this adjustment to the conversion ratio to survive the
conversion of this Note.
 
For value received, the Company promises to pay to the Holder, the principal sum
of One Million One Hundred Thousand Dollars ($1,100,000.00). Interest shall
accrue from the date of the Original Note on the unpaid principal amount at a
rate equal to ten percent (10%) per annum, compounded annually.  The Original
Note was made in conjunction with the execution of that certain Securities
Purchase Agreement dated May 13, 2009 (the “Purchase Agreement”).  This Note is
subject to the terms and conditions of the Purchase Agreement, as amended to
date, and as set forth below:
 
1.            Maturity.
 
(a)           Unless converted as provided in Section 2, this Note will
automatically mature and be due and payable on April 30, 2010 (the “Maturity
Date”).  Subject to Sections 1(b) and 2 below, interest shall accrue on this
Note but shall not be due and payable until the Maturity Date.
 
(b)           Notwithstanding the foregoing, the entire unpaid principal sum of
this Note, together with accrued and unpaid interest thereon and interest at the
rate of eighteen (18%) percent per annum going forward, shall become immediately
due and payable upon the insolvency of the Company, the commission of any act of
bankruptcy by the Company, the execution by the Company of a general assignment
for the benefit of creditors, the filing by or against the Company of a petition
in bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of ninety (90) days
or more, the appointment of a receiver or trustee to take possession of the
property or assets of the Company, the breach of any representations, warranties
or covenants under the Purchase Agreement or this Note, or the failure to pay
this Note on the Maturity Date.
 
Second Amended and Restated May Note
 
1

--------------------------------------------------------------------------------

 

(c)           This Note may be prepaid in full at any time prior to conversion
pursuant to Section 2( below), with or without notice, without penalty or
premium.
 
2.            Conversion.
 
(a)           Conversion into Series B Preferred Stock.  The entire principal
amount of this Note shall be converted into shares of the Company’s Series B
Preferred Stock at the second Closing.  Accrued interest on this Note shall be
converted into Accruing Dividends (as defined in the Company’s Second Amended
and Restated Articles of Incorporation attached to the Purchase Agreement (the
“Certificate”)) from the date of the Original Note.
 
(b)           Conversion prior to Second Closing.  At any time, and from time to
time, prior to the second Closing, the Holder may at its sole option, convert
the all or a portion of unpaid principal sum of this Note, and interest thereon,
into shares of the Company’s Series B Preferred Stock at a price of $0.0284 per
share.  In addition, if at any time prior to the second Closing, there shall be
(a) an acquisition of the Company by another entity other than Holder or its
affiliates by means of a merger, consolidation, or other transaction or series
of related transactions resulting in the exchange of the outstanding shares of
the Company’s capital stock such that shareholders of the Company prior to such
transaction own, directly or indirectly, less than 50% of the voting power of
the surviving entity, or (b) a sale or transfer of all or substantially all of
the Company’s assets to any other person other than Holder or its affiliates,
then, at the Holder’s option, the entire unpaid principal sum of this Note, and
interest thereon, shall be immediately paid to the Holder or converted into
shares of the Company’s Series B Preferred Stock at a price of $0.0284 per
share.
 
(c)           Mechanics and Effect of Conversion.  No fractional shares of the
Company’s capital stock will be issued upon conversion of this Note.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company will pay to the Holder in cash the amount of the unconverted principal
and interest balance of this Note that would otherwise be converted into such
fractional share.  Upon conversion of this Note pursuant to this Section 2, the
Holder shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company.  At its expense, the Company will,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a certificate or certificates for the number of shares to
which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note, including a check payable to the Holder for any
cash amounts payable as described herein.  Upon conversion of this Note, the
Company will be forever released from all of its obligations and liabilities
under this Note with regard to that portion of the principal amount and accrued
interest being converted including without limitation the obligation to pay such
portion of the principal amount and accrued interest.
 
3.           Payment.  All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company.  Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
 
Second Amended and Restated May Note
 
2

--------------------------------------------------------------------------------

 

4.            Transfer; Successors and Assigns.  The terms and conditions of
this Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Notwithstanding the foregoing, the
Holder may not assign, pledge, or otherwise transfer this Note, except for
transfers to affiliates.  Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company.  Thereupon, a new note for the
same principal amount and interest will be issued to, and registered in the name
of, the transferee.  Interest and principal are payable only to the registered
holder of this Note.
 
5.            Governing Law.  This Note and any controversy arising out of or
relating to this Note shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State New York, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of New York.
 
6.            Notices.  All notices and other communications given or made
pursuant to this Note shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt or:  (a) personal delivery to the party to be
notified, (b) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (c) one (1) business day
after deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of
receipt.  All communications shall be sent to the respective parties at their
address as set forth on the signature page, or to such e-mail address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Section 6.
 
7.            Amendments and Waivers. Any term of this Note may be amended only
with the written consent of the Company and the Holder. Any amendment or waiver
effected in accordance with this Section 7 shall be binding upon the Company,
the Holder and each transferee of the Note.
 
8.            Shareholders, Officers and Directors Not Liable.  In no event
shall any shareholder, officer or director of the Company be liable for any
amounts due or payable pursuant to this Note.
 
9.            Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege, nor shall any waiver by the Holder of any
such right or rights on any one occasion be deemed a waiver of the same right or
rights on any future occasion.
 
(Remainder of page intentionally blank)
 
Second Amended and Restated May Note
 
3

--------------------------------------------------------------------------------

 

10.          Action to Collect on Note.  If action is instituted to collect on
this Note, the Company promises to pay all costs and expenses, including
reasonable attorney’s fees, incurred in connection with such action.
 

 
XSHARES GROUP, INC.
       
By:
Joseph L. Schocken
   
Joseph L. Schocken, Authorized Officer



Address:
XShares Group, Inc.
 
420 Lexington Avenue, Suite 2550
 
New York, NY 10170



ACKNOWLEDGED AND ACCEPTED:
as of February 5, 2010,
By: MGT CAPITAL INVESTMENTS, INC.,


By:
Allan J. Rowley
Its:
Chief Financial Officer



Address:
MGT Capital Investments, Inc.
 
Kensington Centre
 
66 Hammersmith Road
 
London W14 8UD
 
United Kingdom

 
Second Amended and Restated May Note
 
4

--------------------------------------------------------------------------------

 